Citation Nr: 0411064	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  99-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, 
rated as noncompensably disabling prior to May 28, 1997, rated as 
10 percent disabling from May 28, 1997, to June 17, 1998, rated as 
noncompensably disabling from June 17, 1998 to January 4, 1999, 
rated as 90 percent disabling from January 4, 1999, to February 
28, 2003, and rated as 10 percent disabling effective from March 
1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to January 
1976.

This case comes before the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

Historically, in October 1977, the veteran submitted a claim of 
entitlement to service connection for hearing loss.  In February 
1978, the RO issued a rating decision granting entitlement to 
service connection for left ear hearing loss.  The decision makes 
no mention of the right ear.  A noncompensable evaluation was 
assigned, effective October 31, 1977, the date the veteran's claim 
was received.  In August 1998, the RO awarded the veteran service 
connection for right ear hearing loss, establishing bilateral 
service-connected hearing loss.  The effective date assigned for 
bilateral hearing loss was October 31, 1977, the date of the 
veteran's original post-service claim.  The veteran perfected an 
appeal of this decision.  In February 1999, the RO awarded the 
veteran an increase in the evaluation of his bilateral hearing 
loss to 90 percent disabling, effective January 4, 1999.  The 
veteran perfected an appeal challenging the assigned effective 
date.

Review of this procedural history reveals that although the 
veteran was service-connected for left ear hearing loss prior to 
the August 1998 grant of right ear hearing loss, the August 1998 
decision was an original grant of entitlement to service 
connection for the right ear, establishing service connection for 
bilateral hearing loss for the first time.  According to the 
United States Court of Appeals for Veterans Claims (hereinafter 
"Court"), when an appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original grant of 
service connection, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the veteran perfected an appeal of the 
rating assigned for his newly service-connected bilateral hearing 
loss; therefore, his claim is governed by Fenderson and the VA 
must consider the applicability of staged ratings.  The effective 
date of the compensable rating will be included in this 
consideration.

The Board remanded the case for additional development in March 
2001.  In a rating decision of March 2003, the RO reduced the 
rating from 90 percent to 10 percent.  In a decision of May 2003, 
the Board granted a 10 percent rating for the period from May 28, 
1997, to June 18, 1998; but otherwise confirmed the decisions by 
the RO.  

The veteran subsequently  appealed to the Court.  In November 
2003, the Secretary of Veterans Affairs (Secretary) and the 
veteran, through an attorney, filed a joint motion to partially 
vacate the Board's decision and remand the matter for additional 
action.  The Court granted that motion later that month.  The case 
is now before the Board for further review in accordance with the 
instructions set forth in the joint motion.

REMAND

There have been significant changes in the law and regulations 
applicable to the appellant's claim during the period of time this 
appeal has been pending.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act is applicable 
to all claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the appellant 
and his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and which 
portion of any such information or evidence is to be provided by 
the claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles (John) v. Principi, 16 Vet. App. 370 (2002).  
Second, the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

In the Joint Motion, the parties stated that the case must be 
remanded to the Board because the requirements of the VCAA had not 
been met.  In particular it was indicated that none of the 
documents of record conformed to the notice requirements of 38 
U.S.C.A. § 5103(a) regarding the allocation of responsibilities 
with respect to obtaining evidence.  The parties concluded that a 
January 2003 letter which had been referenced by the Board in its 
decision did not meet the requirements of the VCAA with respect to 
the claim for a higher rating for bilateral hearing loss.  A 
regulatory provision that permitted the Board to provide such 
notice, 38 C.F.R. § 19.9(a)(2)(ii) (2002), was recently 
invalidated by the U.S. Court of Appeals for the Federal Circuit 
(Court of Appeals).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, 
the Board must remand the case for the purpose of having such a 
letter issued.

The parties further noted in the Joint Motion that a VA examiner 
in February 2002 had concluded that the entire February 2002 
examination was unreliable, and that her review of the records 
indicated that the last reliable examination had been in June 
1998.  The parties noted, however, that she did not explain why 
results of a February 1999 VA examination were unsuitable for 
rating purposes using pure tone results.  The parties also noted 
that the February 2002 examination report reflected that the 
veteran had come to the VA examination wearing hearing aids, but 
the report did not indicate whether testing was performed with or 
without the hearing aids.  For these reasons, the parties reported 
that a remand was required.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 and the implementing 
regulations are fully complied with and satisfied.  The required 
notice to the appellant should include a statement as to the 
information and evidence necessary to substantiate the claim and 
should indicate which portion of any such information or evidence 
is to be provided by the claimant and which portion, if any, the 
VA will attempt to obtain on behalf of the claimant.  

2.  The RO should attempt to obtain all available evidence of 
which it becomes aware as a result of the appellant's response to 
the additional notice.  The RO must inform the appellant as to any 
evidence which cannot be obtained.  

3.  The RO should obtain an addendum from the examiner who 
conducted the VA examination in February 2002.  The examiner 
should explain whether she considers the examination results from 
February 1999 to be unsuitable for rating purposes using the 
puretone results, and the reasons for her conclusion.  The 
addendum should also address whether the veteran wore his hearing 
aids during the February 2002 examination.  If yes, the veteran 
should be scheduled for another audiology examination to be 
performed without the hearing aids.   

4.  The RO should review any additional evidence which is added to 
the claims file and determine whether the benefits sought on 
appeal may now be granted.  If the benefits sought on appeal 
remain denied, the appellant and representative should be 
furnished a SSOC and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





